Citation Nr: 0816491	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fungal infection of 
the mouth/throat, secondary to service-connected stomach 
ulcer and helicobacter pylori infection with GERD and 
diverticulitis.  

2.  Entitlement to an evaluation in excess of 20 percent for 
stomach ulcer with helicobacter pylori infection, from March 
20, 2002 to July 18, 2004.  

3.  Entitlement to an evaluation in excess of 30 percent for 
stomach ulcer with helicobacter pylori infection, 
gastroesophageal reflux disease (GERD) and diverticulitis, 
from July 19, 2004.  

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  

(The claim of whether there was clear and unmistakable error 
(CUE) in a July 1989 Board of Veterans' Appeals (Board) 
decision which denied service connection for stomach ulcers 
is the subject of a separate decision.)  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003, March 2004, and June 
2006 decisions by the RO.  In November 2003, the RO reopened 
the veteran's claim and granted service connection for 
stomach ulcer and helicobacter pylori infection, and assigned 
a 20 percent evaluation, effective from March 20, 2002, the 
date of receipt of his request to reopen.  In March 2004, the 
RO reopened the claim and granted service connection for 
PTSD, and assigned a 10 percent evaluation; effective from 
June 4, 2003, the date of receipt of his request to reopen.  
38 C.F.R. § 3.400(q)(2),(r).  The veteran disagreed with the 
ratings assigned for each disability giving rise to this 
appeal.  

By rating action in June 2006, the RO denied service 
connection for fungal infection of the mouth/throat, 
secondary to service-connected stomach ulcer and helicobacter 
pylori infection and granted service connection for GERD and 
diverticulitis.  The additional gastrointestinal disabilities 
were combined with the service-connected stomach ulcer with 
helicobacter pylori infection, and assigned a 30 percent 
evaluation; effective from July 19, 2004, the date of receipt 
of claims for GERD and diverticulitis.  A hearing before the 
undersigned member of the Board was held in Washington, DC in 
April 2008.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a disability manifested 
by a fungal infection of the mouth/throat at present, nor is 
there any competent evidence that any history of a fungal 
infection of the mouth/throat is causally or etiologically 
related to the service-connected gastrointestinal disorders.  

3.  From March 20, 2002, to July 18, 2004, the veteran's 
stomach ulcers and helicobacter pylori infection was 
manifested by complaints of intermittent gastrointestinal 
disturbance without anemia and weight loss, hematemesis, 
melena, incapacitating episodes, or any impairment of health.  

4.  From July 19, 2004, the veteran's stomach ulcer with 
helicobacter pylori infection, GERD and diverticulitis was 
manifested by complaints of intermittent gastrointestinal 
disturbance without anemia and weight loss, hematemesis, 
melena, malnutrition, liver involvement, or any impairment of 
health.  

5.  Since service connection was established, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 30 
percent schedular rating, and no higher.  


CONCLUSIONS OF LAW

1.  Service connection for a fungal infection of the 
mouth/throat lacks legal merit.  38 U.S.C.A. §§ 105, 101(16), 
1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.301, 
3.310 (2007).  

2.  From March 20, 2002, to July 18, 2004, the criteria for 
an evaluation in excess of 20 percent for stomach ulcer with 
helicobacter pylori infection are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Part 
4, including Diagnostic Code 7305 (2007).  

3.  From July 19, 2004, the criteria for an evaluation in 
excess of 30 percent for stomach ulcer with helicobacter 
pylori infection, GERD and diverticulitis are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.114, Part 4, including Diagnostic Codes 7305-7327 (2007).  

4.  The criteria for an increased evaluation to 30 percent, 
and no higher, for PTSD, from the initial grant of service 
connection have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 
9411-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In this case, letters dated in December 2003, May 2004, and 
October 2005 were sent by VA to the veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although some of the letters were 
not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claims were 
readjudicated, and statements of the case (SOC) and 
supplemental statements of the case (SSOC) were promulgated 
in December 2006, August 2007, and January 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he has a 
disability at present which is related to service, of what 
evidence was necessary to establish service connection and 
for increased ratings, and why the current evidence was 
insufficient to award the benefits sought.  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the veteran's claims for a higher evaluations for 
his gastrointestinal disorders and PTSD, the veteran was 
notified by VA in July 2005, to submit evidence which showed 
that his disabilities had worsened and the effect his 
disabilities had on his daily activities (he is 80 years old 
and retired).  The letter provided examples of the types of 
evidence the veteran could submit and informed him that VA 
would assist him in obtaining any such evidence.  Further, 
the diagnostic code under which the veteran's PTSD is rated 
includes criteria demonstrating a noticeable worsening of 
symptoms and the effect it has on his employment and daily 
life.  In various letters and on VA examinations during the 
pendency of this appeal, the veteran also reported the 
effects his PTSD and gastrointestinal disorders have on his 
daily activities.  Thus, to the extent that the VCAA notice 
in this case is deemed to be deficient under Vazquez-Flores, 
based on the communications sent to the veteran and his 
representative over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in 
this case and based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  Under the circumstances 
of this case, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA on at least four occasions during the pendency of the 
appeal and also testified at a hearing at the RO in June 
2003.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, 
recently (effective October 10, 2006) 38 C.F.R. § 3.310 was 
revised in order to more thoroughly reflect the holding in 
Allen, that secondary service connection is available for 
chronic aggravation of a nonservice-connected disorder.  
Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The revised regulation was 
included in the June 2007 supplemental statement of the case.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  



Fungal Infection

The veteran contends that he has a fungal growth of the mouth 
that is due to the medications he takes for his 
gastrointestinal problems.  However, he has presented no 
competent evidence to support that assertion.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of experienced 
symptoms, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As indicated above, 
secondary service connection requires evidence of a current 
disability that is shown to be proximately due to or the 
result of a service-connected condition.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

While the veteran and his wife testified that he has 
recurring fungal infections in his mouth that last for 
several weeks at a time, there is no objective evidence in 
the record showing a chronic fungal infection, nor has the 
veteran presented any competent evidence of a current 
disability manifested by a fungal infection of the mouth or 
throat.  The Board has reviewed all of the numerous VA and 
private medical reports of record and has found not a single 
entry indicating any treatment, abnormalities or diagnosis 
referable to any fungal infection of the throat or mouth.  A 
private esophagogastroduodenoscopy (EGD) in July 2005 showed 
a normal hypopharyngeal structure and esophagus and no 
evidence of a fungal infection of the mouth or throat.  On VA 
QTC examination in April 2006, the examiner indicated that 
there was no indication or objective evidence of any fungal 
infection of the mouth or throat in any of the medical 
reports of record or on physical examination of the veteran.  
In the absence of any pathology, the examiner indicated that 
he could not render a diagnosis.  The Board also notes that 
there were no ulcerations or lesions in the veteran's mouth 
found on a private medical report in June 2005, or when seen 
by VA on an outpatient basis in July 2006.  When seen by VA 
in August 2007, the veteran denied any problems with 
hoarseness, sore throat or a swollen neck.  

In the absence of "clear medical evidence" establishing a 
current disability manifested by a fungal infection of the 
mouth and/or throat and a relationship between the claimed 
infection and a service-connected disability, there is no 
basis for a favorable disposition of the appeal.  Therefore, 
the veteran's claim does not present a basis for which relief 
may be granted.  As the disposition of this claim is based on 
law and not the facts of this case, the claim must be denied 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Increased Ratings - In General

The issues for increased ratings for the veteran's digestive 
disorders and PTSD arise from an original grant of service 
connection.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999) (holding that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  



Stomach Ulcers With Helicobacter Pylori Infection

From March 20, 2002 to July 18, 2004

The veteran contends that his gastrointestinal problems 
include episodes of diarrhea, constipation, tarry stools, 
vomiting, and epigastric pain, and asserts that they affect 
his general health and limit his activities of daily living.  
He asserts that he has had chronic gastrointestinal problems 
for many years prior to being granted service connection, and 
believes that an evaluation higher than 20 percent is 
warranted based on the nature and duration of his 
gastrointestinal symptomatology.   

Historically, service connection was established for stomach 
ulcers with helicobacter pylori infection by rating action in 
November 2003 based, in part, on a medical opinion to the 
effect that helicobacter pylori was prevalent and easily 
spread to troops serving in Korea and is commonly associated 
with chronic gastrointestinal problems, such as duodenal 
ulcer disease, and a VA (QTC) opinion which related the 
veteran's duodenal ulcers and helicobacter pylori infection 
to his symptoms shortly after service.  

The veteran was initially assigned a 20 percent evaluation 
for duodenal ulcers under Diagnostic Code (DC) 7305, which 
provides for a 60 percent evaluation with severe pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent evaluation is 
assigned with moderately severe symptoms which are less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 20 percent evaluation is assigned for moderate 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations, and a 10 percent evaluation is 
assigned for mild recurring symptoms once or twice yearly.  

Although the veteran described significant gastrointestinal 
symptoms when examined by VA for rating purposes during the 
pendency of this appeal, the records show that he reported no 
more than mild, if any, gastrointestinal symptoms on routine 
examinations or when evaluated for other nonservice-connected 
disabilities.  On VA QTC examination in August 2003, the 
veteran reported nausea and vomiting as often as once a week, 
including occasional vomiting of blood.  He also reported 
frequent stomach and chest pains, black, tarry stools 24 
times in total, and said that his symptoms caused him to 
overeat.  However, when seen by VA on follow-up for cataract 
surgery in March 2004, the veteran denied any abdominal pain, 
heartburn, nausea/vomiting, diarrhea, constipation, or any 
changes in his bowel habits.  A VA outpatient note in 
September 2002, indicated that the veteran had bleeding from 
a peptic ulcer in 2000 following coronary artery by-pass 
graft surgery, but that he had no further difficulties since 
then.  In addition, VA laboratory studies in August 2002 and 
August 2003, were within normal limits and showed no evidence 
of anemia.  

The findings on the August 2003 VA QTC examination showed 
that the veteran was well developed and well nourished 
(described as overweight by the examiner), and weighed 248 
pounds.  His liver was not palpable; there was no abdominal 
tenderness, and blood studies were within normal limits.  The 
examiner indicated that his symptoms did not cause 
significant anemia or malnutrition.  

Although the veteran was treated by VA on numerous occasions 
since 2002, primarily for his nonservice-connected 
cardiovascular disability, he did not report any significant 
problems associated with his stomach ulcers.  Despite being 
advised to diet, the veteran's weight has remained 
essentially the same (veteran weighed 254 pounds in September 
2002 and 256 pounds in October 2004).  From March 2003 to 
July 2003, the evidence of record does not reflect any 
objective evidence of anemia, weight loss, or any 
incapacitating episodes or more than continuous moderate 
manifestations.  Accordingly, the Board finds no basis for 
the assignment of an evaluation in excess of 20 percent prior 
to July 19, 2004.  

From July 19, 2004

By rating action in December 2007, service connection was 
established for GERD and diverticulitis, based on the 
veteran's treating physician's October 2007 opinion that the 
additional gastrointestinal disorders were caused by the 
proton pump inhibitors the veteran was required to take for 
control of his ulcer disease.  The RO granted service 
connection and assigned a 30 percent evaluation; effective 
from July 19, 2004, the date of receipt of the veteran's 
claim for GERD and diverticulitis.  38 C.F.R. § 3.400(b)(2).  

The evidence from July 2004 to the present showed that the 
veteran's gastrointestinal symptoms are well controlled while 
taking his medications.  A private report in June 2005, 
indicated that the veteran stopped taking his medications 
about a year earlier and experienced increased heartburn, 
dysphagia, and epigastric pain.  The veteran denied any 
melena, hematochezia, mucus in his bowel movements, or any 
change in his bowel movements, though he did report some 
intermittent diarrhea.  A subsequent EGD in July 2005, showed 
evidence of slight Schatzki ring, but was otherwise normal.  
The report indicated that the veteran's dysphagia improved 
once he went back on his Prilosec.  A private report in 
August 2005, showed complaints of intermittent melena and 
diarrhea, but was otherwise normal.  The veteran denied any 
abdominal pain, constipation, change in appetite, 
indigestion, heartburn, or weight loss, and a stool sample 
was guaiac negative.  

On VA QTC examination in October 2004, the veteran reported 
vomiting blood six times in total, the last time in 2003, and 
nausea and vomiting as often as once a day, usually brought 
on by bleeding and acid.  The examiner noted that blood 
studies and helicobacter pylori testing were within normal 
limits and that there was no significant anemia.  VA 
laboratory studies in September 2004, and private studies in 
October 2004, were within normal limits and showed no 
evidence of anemia.  

On VA QTC examination in April 2006, the veteran reported 
constant abdominal pain; diarrhea and constipation daily, and 
nausea and vomiting as often as twice a week.  He also 
reported frequent black, tarry stools and said that he 
vomited blood frequently, most recently 10 days earlier.  The 
veteran weighed 250 pounds, his nutritional status was good, 
and no pertinent abnormalities were noted.  The examiner 
indicated that the veteran's ulcers had resolved and that 
there was no evidence of anemia or malnutrition.  

Additional VA outpatient notes from 2004 to 2007, showed no 
treatment, findings, or abnormalities referable to any 
stomach problems.  The veteran denied any abdominal pain, 
heartburn, nausea, vomiting, diarrhea, constipation, or 
change in bowel movements when seen by VA in September 2005, 
September 2006, or August 2007, and no pertinent 
abnormalities were noted on examination.  

At the personal hearing in April 2008, the veteran and his 
wife testified that the veteran was recently hospitalized at 
two different private hospital in December 2007 and January 
2008.  They testified that the veteran started bleeding after 
he had been discharged home, and that he had to be readmitted 
due to chronic bleeding and anemia.  The veteran submitted 
copies of the private hospital reports and was given 
additional time to submit any other records.  However, no 
further evidence was received.  

In regards to the evidence submitted, the records showed that 
the veteran was hospitalized for acute renal failure 
associated with his congestive heart failure and chronic 
obstructive pulmonary disease (COPD) in December 2007.  The 
records showed that the veteran had some anemia and was 
taking various medications, including for his service-
connected digestive problems.  However, the reports did not 
reflect any specific treatment for his stomach ulcers, GERD 
or diverticulitis, nor does the veteran claim that his 
hospitalizations were for his gastrointestinal disorders.  
Under the circumstances, the Board finds that no useful 
purpose would be served by remanding the appeal to attempt to 
obtain any additional private medical records.  

The veteran's stomach ulcer with helicobacter pylori 
infection, GERD and diverticulitis was assigned an increased 
rating to 30 percent from July 19, 2004, under DC 7305-7327.  
At this point, it should be noted that VA regulations 
provide, in pertinent part, that ratings under DC's 7301 to 
7329, inclusive will not be combined with each other.  
Instead, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Diverticulitis (DC 7327) is to be rated as irritable colon 
syndrome (DC 7319), peritoneal adhesions (DC 7301), or 
ulcerative colitis (DC 7323), depending on the predominant 
disability picture.  38 C.F.R. § 4.114 (2007).  Under DC 
7319, a non-compensable rating is assigned for a mild 
disorder manifested by disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for a moderate disorder manifested by 
frequent episodes of bowel disturbance with abdominal 
distress, and a 30 percent rating is warranted for diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

Under DC 7323, for ulcerative colitis, a 10 percent 
evaluation is warranted for moderate symptoms with infrequent 
exacerbations.  A 30 percent evaluation is assigned when the 
disability is moderately severe with frequent exacerbations.  
A 60 percent evaluation is assigned when the disability is 
severe with numerous attacks a year and malnutrition, and 
health only fair during remissions.  A 100 percent evaluation 
is assigned pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  DC 7323.  

Under DC 7301, peritoneal adhesions, a 60 percent evaluation 
is assigned for severe adhesion with definite partial 
obstruction shown by x-ray with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  A 30 percent evaluation 
is assigned for moderately severe adhesions manifested by 
partial obstruction with delayed motility of barium meal and 
less frequent and less prolonged pain.  A 10 percent 
evaluation is assigned with moderate pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention, a 10 
percent rating is warranted.  If the injury has healed and 
there are no residuals, a noncompensable evaluation is 
warranted. DC 7311.  

In this case, the RO assigned a 30 percent evaluation for the 
veteran's gastrointestinal disorders on the basis that the 
predominant symptoms of intermittent diarrhea with near 
constant abdominal distress more closely approximated the 
criteria for irritable colon syndrome under DC 7327.  

The veteran's predominant complaints from July 2004, include 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress which is consistent with 
the criteria for a 30 percent evaluation under DC 7319.  The 
evidence of record does not demonstrate any findings 
consistent with peritoneal adhesions.  Thus, a rating under 
DC 7301 is not for application.  Similarly, the clinical 
reports from July 2004 do not reflect any objective findings 
of malnutrition, anemia, or any general debility of health.  
Therefore, an evaluation under DC 7323 for ulcerative colitis 
is not warranted.  Likewise, a higher evaluation under DC 
7305 for duodenal ulcer requires evidence of impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The objective evidence 
of record does not demonstrate any significant impairment of 
health or weight loss, and no evidence of any incapacitating 
episodes.  While the veteran was shown to have anemia when 
hospitalized in December 2007, and January 2008, anemia 
alone, does not provide a basis for a higher evaluation.  
Thus, an evaluation in excess of 30 percent under any of the 
applicable rating codes is not warranted.  

In light of the discussion above, the Board finds that the 30 
percent evaluation assigned for the veteran's stomach ulcer 
with helicobacter pylori infection, GERD and diverticulitis 
accurately depicts the severity of the predominant disability 
picture for his digestive disorder for the entirety of the 
rating period on appeal, and there is no basis for higher 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

PTSD

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

The veteran asserts that he has nightmares, trouble sleeping, 
and difficulty with his memory and concentration, and 
believes that his PTSD is more severe than is reflected in 
the 10 percent evaluation currently assigned.  

On VA QTC examination in March 2004, the veteran described 
his life experiences and reported that he directed mortar 
fire while serving in Korea, but never actually fired his 
weapon.  Later, he guarded POW's for six months and then was 
reassigned stateside where he escorted caskets of fallen 
soldiers to hometowns for burial.  After service, he worked 
for 35 years in the real estate business.  On mental status 
examination, the veteran was casually dressed and groomed.  
He was well oriented, and there was no evidence of any 
thought or perception problems. His cognitive skills were 
good and his memory was better for remote events that current 
events.  He described his relationship with his wife and 
children as "okay."  The examiner noted that the veteran 
told war stories with humorous endings and that he expressed 
relatively little effect when talking about his "combat" 
experiences.  The examiner indicated that it was difficult to 
determine the accuracy of the veteran's symptoms, and that it 
was evident that he had talked with other veterans and had 
read about PTSD.  The veteran reported that he now thinks 
about Korea often, has flashbacks when he hears helicopters, 
and had vague nightmares that include "fighting."  He 
avoids movies and other depictions of war or violence, and 
said that he had difficulty sleeping and concentrating.  The 
diagnosis was PTSD, mild to moderate.  The Global Assessment 
of Functioning (GAF) score was 49 for current, and 89 for the 
past year.  The examiner opined that the veteran's PTSD had 
no impact on physical or sedentary employment.  

A VA mental health clinic note in March 2004, indicated that 
the veteran was seen at the suggestion of the DRO.  The 
veteran described his combat experiences matter-of-factly and 
had a humorous story about his burial duties.  His major 
symptom consisted of nightmares of his funeral duties which 
he reported having twice a week.  He was awakened and 
disturbed by the dreams, but had no signs of autonomic over-
arousal such as sweating or tremulousness.  The veteran 
reported that he was able to talk to his wife about his 
dreams and found them to be much more traumatic than his 
combat experiences.  He ruminates during the day about his 
dreams but did not experience any flashbacks and was not 
hypervigilant.  He had never been guarded or socially 
avoidant, and did not indicate the presence of increase 
startled reflex.  The veteran considered his life to have 
been successful and satisfying, and not relating a negative 
effect of his war experiences on his civilian life.  He 
denied any depression, anxiety, manic or psychotic symptoms.  

A subsequent VA outpatient note in May 2004, indicated that 
the veteran wanted to review his evaluation and clarified 
that his burial duties were very disturbing and that did not 
find humor in his description of his experiences, but that it 
was his way of coping with it.  He emphasized that he had 
nightmares 4 to 5 times a week.  

On VA QTC examination in January 2005, the veteran reported 
nightmares and sleep disturbance constantly, and said that he 
woke up confused in the morning but could function the rest 
of the day.  He also reported that he had a good relationship 
with all of his supervisors and co-workers in the jobs he 
worked since service, and denied any changes in his daily 
activities or social functioning since he developed PTSD.  On 
mental status examination, the veteran was well oriented, and 
his affect, mood, communication, and speech were normal.  
There were no delusions, hallucinations, panic attacks, or 
suicidal or homicidal ideations.  The veteran reported an 
obsessional ritual of cleaning and his abstract thinking was 
abnormal; describing one proverb out of two.  His thought 
processes were appropriate, his memory intact, and his 
judgment was not impaired.  The diagnosis was PTSD, and the 
GAF score was 65.  The examiner commented that mentally, the 
veteran did not have any difficulty performing activities of 
daily living and was able to establish and maintain effective 
work and social relationships.  He had no difficulty 
understanding commands and appeared to pose no threat of 
persistent danger or injury to self or others.  

A VA psychological evaluation for memory assessment in June 
2006, revealed mild dementia characterized by deficits and/or 
probable decline in most measured areas of cognitive 
functions consistent with chronic alcohol use/abuse.  
Response measure of mood indicated that he was not 
experiencing clinically significant depression, and that 
depression did not account for his documented cognitive 
deficits.  

On a VA geriatric evaluation in July 2006, the veteran 
reported some short-term memory loss the past four years 
which was getting progressively worse.  He denied any 
behavioral disturbances, anger, agitation, aggression, sad 
mood, feeling low, or crying spells.  He said that his 
appetite and sleep were good, though he had some nightmares 
from his Army experiences which still haunted him a lot.  He 
said that he played cards with his wife everyday and that 
they enjoyed it, and that he liked to stay in his home and 
watch TV.  He did not have much in the way of family or 
social interactions and did not exercise.  He also reported a 
history of drinking a fifth of bourbon or whiskey a day, and 
said that he now drank five glasses of wine a day, and that 
he and his wife made their own wine.  

The records indicate that the veteran was referred by 
geriatric consult for a VA psychiatric assessment in August 
2006.  At that time, the veteran reported that his mood had 
been euthymic, but denied any depression or hypomanic/manic 
symptoms.  The veteran did not endorse any emotional symptoms 
related to his combat experiences, though he did tell some 
anecdotes regarding his experiences on burial detail during 
service, and reported some bad dreams about his experiences 
twice a month.  He occasionally had remembrance of his dreams 
the next day but denied other occasions of intrusive 
recollections, hypervigilance, or startled response.  He 
denied any avoidance behavior or related functional 
impairment, or any difficulties with irritability, aggressive 
behavior, psychotic symptoms, or hopelessness.  The veteran 
reported some trouble maintaining sleep, which he attributed 
to waking up to go the bathroom, but said that he was able to 
fall back to sleep.  His appetite was good, and he denied any 
history of being mistreated/ abused or any weight change.  
The veteran reported a 30 year history of drinking a fifth of 
bourbon or whiskey a day, and said that he stopped for about 
six years some 21 years earlier, then started again, and that 
he now drank three to five glasses a wine a day.  On mental 
examination, the veteran's speech was normal, his behavior 
and affect was appropriate, and his mood was calm and 
euthymic.  His thought process and content were normal and 
logical.  He was well oriented, his concentration, memory, 
and judgment were normal and his insight regarding alcohol 
abuse was impaired.  

Analysis

In the instant case, the veteran's principal symptomatology 
includes nightmares, occasional ruminations, and sleep 
disturbance.  Despite these complaints, the veteran reported 
that he worked full-time in real estate for 35 years prior to 
retiring around 1990, and that he had a good relationship 
with his supervisors and co-workers.  Although he asserted on 
numerous occasions during the pendency of this appeal that he 
has had chronic symptoms since his discharge from service, he 
strongly denied any problems related to PTSD when initially 
evaluated by VA in August 1987.  Other than the evaluations 
in connection with his current claim for VA compensation 
benefits, the evidence shows that the veteran has never 
sought or had any psychotherapy or hospitalization, does he 
receive any type of regular treatment, and is not taking any 
medications for psychiatric problems.  

The findings on VA QTC examinations during the pendency of 
this appeal were essentially the same, and showed that the 
veteran was cooperative, alert, and well oriented.  His 
thought processes were well organized and goal directed, and 
his affect, mood, and speech were normal.  There were no 
panic attacks or any psychotic features, and his judgment was 
not impaired.  While the veteran has some short-term memory 
deficit, psychological testing did not show this to be due to 
PTSD.  

However, that is not to say that the veteran is not impaired 
by his PTSD.  Rather, the clinical findings during the 
pendency of the appeal showed that he has been able to manage 
his psychiatric symptoms.  The VA records showed that he has 
a good relationship with his wife and children, and that he 
has interacted well with others.  

On the other hand, the Board does not discount the affect of 
the veteran's symptoms of recurring nightmares and chronic 
sleep impairment on his daily life.  The veteran's wife 
reported that he thrashed about in bed and that he often 
cried out in his sleep.  The fact that he has been able to 
manage his symptoms does not diminish the degree of his 
psychiatric impairment.  The psychiatric reports have 
consistently assigned GAF scores ranging from 65 to 89 during 
the pendency of the appeal.  The Board is cognizant of the 
GAF score of 49 for the current period rendered on the VA QTC 
examination  in March 2004.  However, the only abnormal 
finding was some short-term memory deficit, which was 
subsequently attributed to the veteran's use of alcohol.  All 
other findings were essentially normal, and moreover, were 
consistent with the findings from the other medical reports 
of record.  Furthermore, the QTC examiner opined that the 
veteran's PTSD had no impact on employment.  The Board finds 
that the March 2004 QTC examination GAF score was 
significantly outside the range of all the other scores of 
record and inconsistent with the clinical findings on 
examination, and therefore, is of limited probative value.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 61 
and 70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational 
or school functioning (e.g., occasional truancy, or theft 
with the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the 
Board is not required to assign a rating based merely on such 
score.  Further, VA regulations provide that a rating will 
not be assigned "solely on the basis of social impairment."  
38 C.F.R. § 4.126(b).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2007).  After 
reviewing the evidence of record, the Board concludes that 
the veteran's psychiatric disability picture more closely 
approximates the criteria for a 30 percent schedular rating, 
and no higher.  

The evidence of record does not show that the veteran's 
symptomatology is reflective of the severity and persistence 
to warrant an evaluation in excess of 30 percent under the 
criteria discussed above.  There was no evidence of any 
symptoms such as flattened affect; panic attacks more than 
once a week; impaired judgment or abstract thinking; 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.  

Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a rating in excess of 30 percent from the initial grant 
of service connection.  




ORDER

Service connection for a fungal infection of the mouth and/or 
throat, secondary to service-connected stomach ulcer and 
helicobacter pylori infection with GERD and diverticulitis is 
denied. 

An initial evaluation in excess of 20 percent for stomach 
ulcer with helicobacter pylori infection from March 20, 2002 
to July 18, 2004, is denied.  

An initial evaluation in excess of 30 percent for stomach 
ulcer with helicobacter pylori infection from July 19, 2004, 
GERD and diverticulitis, is denied.  

An initial schedular evaluation of 30 percent, and no 
greater, for the veteran's PTSD is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  


		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


